                  UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF OKLAHOMA

DEWAYNE MATHEWS and                   )
DEBRA TURNER,                         )
                                      )
           Plaintiffs,                )
                                      )             No. 4:20-cv-00200-JFH-JFJ
v.                                    )
                                      )
PHH MORTGAGE CORPORATION,             )
                                      )
           Defendant.                 )

     DEFENDANT PHH MORTGAGE CORPORATION’S REPLY IN SUPPORT OF
          AMENDED MOTION TO DISMISS PLAINTIFFS’ COMPLAINT


                                      /s/ Dale A. Evans Jr.
                                      P. Russell Perdew – pro hac vice
                                      LOCKE LORD LLP
                                      111 South Wacker Drive
                                      Chicago, Illinois 60606
                                      Telephone: (312) 443-1712
                                      rperdew@lockelord.com
                                      Dale A. Evans Jr. – pro hac vice
                                      LOCKE LORD LLP
                                      777 South Flagler Drive
                                      East Tower Suite 215
                                      West Palm Beach, FL 33401
                                      Telephone: 561-820-0248
                                      dale.evans@lockelord.com
                                      Lysbeth L. George, OK 30562
                                      Law Office of Liz George, PLLC
                                      P.O. Box 1375
                                      1019 North Council Road, Suite 3
                                      Blanchard, Oklahoma 73010
                                      Telephone: 405-689-5502
                                      liz@georgelawok.com
                                      Attorneys for Defendant PHH Mortgage
                                      Corporation
       As their Response confirms, Plaintiffs have not alleged facts showing a violation of the

applicable HUD requirements. For starters, their discussion of the HUD requirements is confusing;

Plaintiffs cite at least three different standards for determining whether inspections are appropriate.

Only one of those standards is correct: servicers can conduct monthly occupancy inspections where

the borrower remains in default and the servicer’s efforts to contact the borrower by phone or mail

that month have been unsuccessful. Plaintiffs have alleged no facts showing that PHH either failed

to make efforts to contact Plaintiffs by phone or mail or that PHH made contact and nonetheless

inspected that same month. The Court should dismiss the case in its entirety for that reason alone.

       The Court should also dismiss Plaintiffs’ FDUTPA claim because Florida law doesn’t

apply. Plaintiffs’ FDUTPA claim is undisputedly based on an alleged violation of HUD

requirements that are actionable only because the requirements are incorporated into Plaintiffs’

contract. Thus, the FDUTPA claim depends on the contract and is subject to the contractual choice-

of-law provision. Further, Oklahoma law applies under the “most significant relationship” test.

Indeed, notwithstanding these Oklahoma Plaintiffs’ professed concerns about Florida’s interests,

the Florida court transferred this case because “Oklahoma plainly has the strongest connection to

this case.” The undisputed facts—Plaintiffs are Oklahoma residents challenging inspections on

their Oklahoma property under a mortgage negotiated, signed, and performed in Oklahoma and

controlled by Oklahoma law—show that Oklahoma has the most significant relationship to this

case. Indeed, Plaintiffs properly filed their lawsuit in Oklahoma before forum-shopping in Florida,

so Plaintiffs’ suggestion that PHH is trying to “evade” applicable law is curious.

       Finally, the Court should also dismiss the FDUTPA claim because the statute applies only

to “trade or commerce”, which does not include property inspections conducted by a loan servicer

for the sole purpose of protecting HUD’s interest in the property.

                                                  1
       For all of these reasons, PHH asks the Court to dismiss this case with prejudice.

                                        I.     ARGUMENT

       A.      Plaintiffs misstate HUD requirements.

       Respectfully, the Court should be skeptical of Plaintiffs’ argument regarding HUD’s

property-inspection requirements because Plaintiffs can’t even say what those requirements are.

Plaintiffs assert three different standards at three different places in their response:

       1. “[P]roperty inspection fees cannot be charged if the home is occupied … .” Resp., p. 3;
          Id., p. 6 (inspection fees are unrecoverable “for an occupied property”).

       2. HUD regulation “permits a lender to charge a property inspection fee only if it has
          reason to believe the home is unoccupied … .”. Id., p. 4; Id., p. 7 (same); Id. (fees are
          not permitted “if the lender has no evidence the home is unoccupied”).

       3. HUD permits “occupancy” inspections “to assist in establishing if a property … has
          become vacant or abandoned”. Id., p. 5. Such occupancy inspections are permitted
          monthly where the servicer makes ongoing and documented attempts to contact the
          borrower by phone or mail but has been unable to do so. Resp., pp. 5–7, citing ECF
          No. 53-6, HUD Handbook, ¶¶ 9-9(A)(1)(b)(1), (b)(2), (b)(4), (b)(7), 9-9(A)(2)(d).

       Plaintiffs’ third description of HUD requirements is correct. The HUD Handbook permits

monthly “occupancy” inspections to confirm occupancy where a servicer tries but fails to confirm

occupancy by phone or mail. The opening section of the Handbook describes the three different

types of inspections and the purpose of an occupancy inspection:

       [I]nspections shall be identified as initial, occupancy and vacant. … The occupancy
       inspection is necessary to determine when foreclosure action must be initiated and
       protection and preservation action must be taken if the mortgagee cannot determine
       the occupancy status by telephone, letter, or other means.

ECF No. 53-6, HUD Handbook, p. 20, ¶ 9-9(A)(1). The occupancy inspection “assist[s] in

establishing if a property … has become vacant or abandoned.” Id., p. 22, ¶ 9-9(A)(1)(b).

Occupancy inspections are required every 30 days after an initial inspection where the borrower

“remains in default after the initial inspection and the mortgagee is unable to determine the


                                                   2
occupancy status by telephone [or] correspondence.” Id., ¶ 9-9(A)(1)(b)(1).1 Before inspecting,

servicers must try contacting the borrower by phone or mail at least once and must document the

attempted contact. Id., pp. 22-23, ¶ 9-9(A)(1)(b)(4); p. 24, ¶ 9-9(A)(2)(b).

       Plaintiffs’ first two, incorrect, statements of the HUD requirements are not supported by

the HUD regulations. Plaintiffs cite 24 C.F.R. § 203.377 to say inspections are permitted only for

vacant property, but that regulation merely describes two of the three permissible property

inspections: vacant inspections where the servicer learns the property “is vacant or abandoned”,

and an initial inspection where the borrower is in default “and efforts to reach the mortgagor by

telephone within that period have been unsuccessful ….” 24 C.F.R. § 203.377. The regulation

never says those are the only permissible inspections, and Plaintiffs themselves acknowledge that

HUD also permits “occupancy” inspections. Plaintiffs also cite ¶ 9-9(A)(2)(d)—which plaintiffs

incorrectly call ¶ 9-9(A)(c)(2)(d)—for the proposition that lenders cannot charge for inspections

where the property is occupied, but that paragraph merely prohibits charging for inspections where

the servicer knew the property was occupied through documented communication. HUD

Handbook, p. 24, ¶ 9-9(A)(2)(d) (charges are inappropriate where “the mortgagee knew the

mortgagor was still in occupancy, such as documented communication … .”). Thus, these

provisions do not support Plaintiffs’ interpretation of the HUD requirements.


1
  The HUD Handbook appears to have a typo in ¶ 9-9(A)(1)(b)(1) because a portion of the sentence
(i.e., “… unable to determine the occupancy status by telephone a correspondence on inspection
and adequate follow-up …”) is incoherent. ECF No. 53-6, HUD Handbook, p. 22. But a separate
HUD Handbook that also discusses property inspections contains a clearer expression of HUD’s
requirements for occupancy inspections. Ex. 1 hereto, HUD Handbook 4330.4, p. 25, ¶ 2-
11(B)(1)(b) (“Occupancy. If the mortgage remains in default and the inspector cannot verify that
the property is vacant, the mortgagee must perform at least one follow-up to determine whether
the property remains occupied. This follow-up must be documented whether it was by letter,
telephone or means other than on-site inspection. When the mortgagee is unable to determine the
occupancy status by telephone or correspondence, an inspection and adequate follow-up must be
made within 30 days of the last inspection or follow-up.”).
                                                 3
       Plaintiffs also cite HUD Mortgagee Letter (“ML”) 81-26. Resp., pp. 6–7. But that letter is

39 years old and has since been superseded by more recent Letters and by the current edition of

the HUD Handbook. Specifically, while ML 81-26 only describes vacant and initial property

inspections, HUD Mortgagee Letter 2010-18 also specifically authorizes “occupancy” inspections

and references the HUD Handbook, Chapter 9-9, for “complete details on inspection requirements

and types of inspections.” Ex. 2 hereto, HUD ML 2010-18, p. 7, ¶ 6.A. Further, when the current

version of the HUD Handbook was released in 1994, HUD’s Transmittal Letter specifically noted

that ¶ 9-9(A)(1)(b) was being added to “provide mortgagees with specific instructions regarding

an occupancy inspection when a mortgage is in default.” Ex. 3 hereto, Transmittal Letter, p. 3.

Thus, ML 81-26 has been superseded by more recent guidance, which the Court should rely on.

       B.      Plaintiffs plead no facts showing a violation of the actual HUD requirements.

       Under the controlling HUD requirements, Plaintiffs have not alleged facts showing PHH

charged for improper inspections, namely that PHH conducted the inspections: (1) without first

attempting to contact Plaintiffs by phone or by mail; or, (2) in any month PHH was able to confirm

Plaintiffs occupied the property by phone or by mail. The closest Plaintiffs come is that PHH sent

mail (including certified mail) to Plaintiffs at the property, and was otherwise in “constant contact”

with Plaintiffs, while it was conducting inspections. Resp., p. 8. Neither allegation states a claim.

       Plaintiffs’ identification of mail that PHH sent to Plaintiffs does not show PHH violated

any HUD requirements. PHH showed in its motion—and Plaintiffs do not dispute—that the loan

contract required PHH to send Plaintiffs mail at the property address unless Plaintiffs provide a

separate address. ECF No. 1-2, p. 26, ¶ 13. While Plaintiffs claim they requested a payoff statement

after a foreclosure petition was filed (Resp., pp. 4, 8), Plaintiffs never say—or allege in the

Complaint—that their request for a payoff statement (or any other communication) informed PHH


                                                  4
that Plaintiffs occupied the property and that PHH still charged them for an inspection that same

month. Similarly, Plaintiffs allegation that PHH was “in constant contact” with them is too vague

to support a claim. Plaintiffs do not identify a single phone call or letter comprising this alleged

“constant contact”, including when the communication took place or what was said in the

communication. Plaintiffs have thus made no showing that PHH violated HUD requirements.

       Plaintiffs’ failure to identify any communications reflecting a violation of HUD

requirements make this case analogous to, and controlled by, Burnett v. Mortgage Elec.

Registration Sys., Inc., where the court affirmed the dismissal of a claim alleging defendant sent

false communications without identifying a single such communication. 706 F.3d 1231, 1240 (10th

Cir. 2013). Plaintiffs try to distinguish Burnett by claiming the court’s holding was based on the

Burnett plaintiffs’ failure to distinguish among multiple defendants. Resp., pp. 9-10. But Burnett

made clear that the lack of sufficient factual allegations was an independent basis for dismissal:

       Ms. Burnett’s complaint is not just deficient because it attributes actions to a large
       group of collective “defendants,” … but also because it is a litany of diverse and
       vague alleged acts (“emails, faxes, correspondence, and/or meetings, and the like”)
       with zero details or concrete examples.

Id. (emphasis added). Thus, both this case and Burnett involved claims that depended on the details

of communications between the parties. Just as the 10th Circuit in Burnett affirmed dismissal based

on the plaintiff’s failure to include any “details or concrete examples” of communications that

supported her claim, this Court should also dismiss based on Plaintiffs’ failure to do the same here.

       Plaintiffs assert PHH’s motion seeks to impose an elevated pleading standard. Resp., pp. 8-

9. Not at all. Indeed, Burnett specifically held that requiring some “details or concrete examples”

about the critical communications was “not unfair to [plaintiff]” because plaintiff had been

involved in those communications. Burnett, 706 F.3d at 1240. PHH’s motion seeks the same, and

merely what the Supreme Court requires, i.e., “factual content that allows the court to draw the
                                                 5
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 1940 (2009). Here, Plaintiffs provide no such factual content, so

the Court should dismiss the complaint under Fed. R. Civ. P. 8(a)(2).

       C.      FDUTPA does not apply because Oklahoma law controls this dispute.

               1.      The choice-of-law provision applies.

       Plaintiffs do not dispute that their FDUTPA claim is dependent upon their contract claim.

Both claims rely on alleged violations of HUD regulations, but the alleged violations are actionable

only because the loan contract incorporates the regulations. See Bates v. JPMorgan Chase Bank,

N.A., 768 F.3d 1126, 1130 (11th Cir. 2014) (“there is no express or implied statutory private right

of action for HUD violations”); Hucke v. Kubra Data Transfer Ltd., Corp., 160 F. Supp. 3d 1320,

1327-28 (S.D. Fla. 2015) (violation of Florida statute with no private right of action does not

support FDUTPA claim). But despite relying on the contractual provision incorporating HUD

regulations, Plaintiffs wish to disclaim the contractual choice-of-law provision that compels

application of Oklahoma law. Obviously, Plaintiffs cannot have it both ways; the FDUTPA claim

requires the contract and is therefore subject to all contractual provisions.

       Plaintiffs cite cases holding a choice-of-law provision does not typically govern purported

tort claims. Resp., p. 12. But none of those cases involve a FDUTPA claim that, like this one, is

viable only because the contract incorporates a key statute or regulation. See, e.g., You Fit, Inc. v.

Core Indus., Inc., 2012 WL 12952734, at *4 (M.D. Fla. June 22, 2012) (FDUTPA claim based on

sale of defective equipment); De Leon v. Bank of America, N.A., 2009 WL 3822392, at *4 (M.D.

Fla. Nov. 2009) (FDUTPA claim based on failure to timely credit payment); Motmanco, Inc. v.

McDonald’s Corp., 2005 WL 1027261, at *3 (M.D. Fla. 2005) (negligent misrepresentation and

concealment). The claims in those cases did not depend on the contract like Plaintiffs’ claim does.


                                                  6
       The most analogous case was cited in PHH’s motion: Arndt v. Twenty-One Eighty-Five,

LLC, 2020 WL 1501981 (S.D. Fla. Mar. 26, 2020). Arndt involved virtually the same contractual

choice-of-law provision as here; it stated “This Note is governed by federal law and, to the extent

not preempted thereby, by the law of the State of Illinois.” Arndt, 2020 WL 1501981, * 4.2 Arndt

dismissed a Florida statutory claim (under the FCCPA) because the allegations—regarding

defendants’ repossession of collateral—“directly relate to Defendants’ obligations, duties, and

performance under the [contract]”, so the claim was subject to the contractual choice-of-law

provision. Id., at * 5. And contrary to Plaintiffs’ assertion (Resp., p. 12, n. 6), FCCPA claims are

considered torts just like FDUTPA claims. U.S. v. Gordon, 2010 WL 2643531, at *2 (M.D. Fla.

June 30, 2010) (“Gordon’s FCCPA claim sounds in tort.”); (citing Collection Bureau of Orlando,

Inc. v. Continental Cas. Co., 342 So. 2d 1019, 1020 (Fla. 4th DCA 1977) (FCCPA claim “fall[s]

within broad tort classification of invasion of privacy.”). Thus, Florida courts apply contractual

choice-of-law provisions to statutory claims that sound in tort where they relate to the contract.

The FDUTPA claim here is dependent on the contract, so the choice-of-law provision applies.

               2.      Oklahoma has the most significant relationship to this case.

       The parties agree that, if the choice-of-law provision does not control, the four-factor “most

significant relationship” test applies and considers: (1) where the injury occurred; (2) where the

conduct occurred; (3) where the parties reside or are incorporated; and, (4) where the relationship

is centered. Resp., p. 14. Those factors favor Oklahoma law.

       Relationship of the Parties: Oklahoma. Plaintiffs make the implausible claim that factor

four—the place where the parties’ relationship is centered—is neutral. The parties’ relationship



2
  Here, the provision states, “This Security Instrument shall be governed by Federal law and the
law of the jurisdiction in which the Property is located.” ECF No. 53-1, p. 12, ¶ 14.
                                                 7
centers on a loan that was: (1) negotiated and signed in Oklahoma; (2) disbursed into Oklahoma;

(3) secured by, and used to finance Plaintiffs’ ownership of, Oklahoma property; (4) memorialized

in a contract governed by Oklahoma law and titled “FHA Oklahoma mortgage” (ECF No. 53-1,

p. 8); (5) repaid from Oklahoma; and, (6) because PHH could not have foreclosed in a Florida

court, subject to enforcement exclusively in Oklahoma courts. Plaintiffs’ response that PHH’s

predecessor Ocwen was headquartered in Florida not only double (or even triple) counts the

significance of that single fact—Plaintiffs’ also rely on Ocwen’s Florida headquarters for factors

two and three—but that single fact is hardly the equivalent of all the Oklahoma connections so as

to render the locus of the parties’ relationship “neutral.” The parties’ relationship remains

overwhelmingly focused in Oklahoma, as the Florida court found when it transferred the case to

Oklahoma. ECF No. 30, p. 6 (“the locus of operative facts is Oklahoma”), and as Plaintiffs

recognized when they filed this lawsuit in Oklahoma prior to forum-shopping in Florida.

       Parties’ Residence: Oklahoma/Neutral. Plaintiffs assert that factor three—the parties’

residence—is a neutral factor because Plaintiffs are in Oklahoma and PHH’s predecessor Ocwen

was in Florida. ECF No. 56, p. 14-15. But Plaintiffs ignore that: (1) Ocwen’s relevant business

was servicing loans in Oklahoma; and, (2) PHH is neither incorporated nor headquartered in

Florida. Thus, this factor leans in favor of Oklahoma, and Plaintiffs concede it is, at most, neutral.

       Location of Injury (Oklahoma) and Location of Conduct: Oklahoma/Neutral.

Plaintiffs acknowledge factor one—location of injury—favors Oklahoma (Resp., p. 15) but assert

factor two—location of conduct—favors Florida and that factor two is more important. But factor

two favors Oklahoma because the most relevant conduct occurred in Oklahoma, including the

inspections, Plaintiffs’ occupancy, and the communications that allegedly informed PHH of

Plaintiffs’ occupancy. The Florida court recognized as much in its transfer order, where it

                                                  8
discounted the significance of alleged conduct in Ocwen’s Florida headquarters because the

alleged formulation of policies in Florida was less relevant than the implementation of the policies

in Oklahoma. ECF No. 30, p. 6. Indeed, one of Plaintiffs’ own cases, Cohen v. Implant

Innovations, found factor two neutral where a defendant created misleading marketing materials

in Florida and plaintiff received the materials in Missouri because “the conduct causing the injury

occurred in both Florida and Missouri.” 259 F.R.D. 617, 635-36 (S.D. Fla. 2008). Thus, even under

the most charitable construction of Plaintiffs’ allegations, factor two is neutral.

       Plaintiffs’ reliance on Costa v. Kerzner Intern. Resorts, 2011 WL 2519244 (S.D. Fla. June

23, 2011) to argue location of conduct is more important than location of injury is unavailing.

Costa is different because the parties’ relationship there was focused on a third location (a resort

in the Bahamas) rather than (as here) on the plaintiff’s home state. This distinction is critical

because, as Plaintiffs admit, Costa’s holding “is in line with the Restatement”, which only

discounts the place of injury “when the place of injury can be said to be fortuitous … .” Resp.,

p. 17, quoting Restatement (Second) of Conflict—the General Tort Principle, § 145(2), cmt. e.

Here, the place of injury—where Plaintiffs live—is not fortuitous.

       Plaintiffs cite cases holding that FDUTPA can apply to claims of non-Floridians (Resp.,

p. 17), but those cases do not hold that FDUTPA claims escape application of the controlling “most

significant relationship” test. Plaintiffs also accuse PHH of trying to “evade responsibility” through

application of Oklahoma law. Resp., p. 14. But Oklahoma law permits a potential contract claim

(subject to the arguments above). Indeed, Plaintiffs originally asserted their claim in an Oklahoma

court. Plaintiffs dismissed and refiled in Florida (adding a FDUTPA claim for the first time) when

the prior Oklahoma case went poorly for them. Plaintiffs should not accuse PHH of trying to

“evade responsibility” when the Florida court rejected Plaintiffs’ attempted change of forum.

                                                  9
       All factors favor Oklahoma; at most, factors two and three are neutral. Thus, Oklahoma

law applies, and the Court should dismiss the FDUTPA claim.

               3.     Inspections are not trade or commerce under FDUTPA.

       Plaintiffs cite Martorella v. Deutsche Bank Nat. Trust Co., 931 F. Supp. 2d 1218, (S.D.

Fla. 2013) and Alhassid v. Bank of America, 60 F. Supp. 3d 1302 (S.D. Fla. 2014) for the claim

that “providing inspection services” is trade or commerce under FDUTPA. Resp., pp. 18-19. But

the same Florida court later distinguished those cases. In Cornette v. I.C. System, Inc., the court

dismissed a FDUTPA claim against a debt collector for an allegedly unauthorized fee because the

fee was not trade or commerce under FDUTPA, finding that Martorella and Alhassid did not apply

because those cases involved fees that were either excessive or for services that were never

performed, whereas the plaintiff in Cornette sued for allegedly unauthorized fees. 280 F. Supp. 3d

1362, 1365 (S.D. Fla. 2017) (“Plaintiff here has only alleged that Defendants attempted to collect

a charge that was not expressly authorized by the contract, not that the charge was excessive or

that Defendant charged Plaintiff for a service that was not performed.”). Like Cornette, Plaintiffs

here alleged PHH charged unauthorized fees but do not allege they were excessive or for services

that were not performed. Thus, Martorella and Alhassid do not apply.

       PHH did not sell the property inspections at issue here to Plaintiffs but rather conducted

them for the benefit of the FHA (which insured the loan) as part of PHH’s duty to properly service

the loan. The inspections are not “trade or commerce”, and this mandates dismissal of the claim.

Benjamin v. CitiMortgage, Inc., 2013 WL 1891284, at *4-5 (S.D. Fla. May 6, 2013) (dismissing

FDUTPA claim “[b]ecause the defendants’ servicing of the mortgage did not fall within the

purview of trade or commerce”).

       For these reasons, PHH asks the Court to dismiss Plaintiffs’ complaint in its entirety.


                                                10
Dated: July 20, 2020        Respectfully submitted,

                            /s/ Dale A. Evans Jr.
                            P. Russell Perdew – pro hac vice
                            LOCKE LORD LLP
                            111 South Wacker Drive
                            Chicago, Illinois 60606
                            Telephone: (312) 443-1712
                            rperdew@lockelord.com

                            Dale A. Evans Jr. – pro hac vice
                            LOCKE LORD LLP
                            777 South Flagler Drive
                            East Tower Suite 215
                            West Palm Beach, FL 33401
                            Telephone: 561-820-0248
                            dale.evans@lockelord.com

                            Lysbeth L. George, OK 30562
                            Law Office of Liz George, PLLC
                            P.O. Box 1375
                            1019 North Council Road, Suite 3
                            Blanchard, Oklahoma 73010
                            Telephone: 405-689-5502
                            liz@georgelawok.com


                            Attorneys for Defendant PHH Mortgage
                            Corporation




                       11
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I electronically transmitted the foregoing document

to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic

Filing to the following ECF registrants: Bradford D. Barron, John A. Yanchunis, and Patrick A.

Barthle II, Counsel for plaintiffs Dewayne Mathews and Debra Turner.

                                                    /s/ Dale A. Evans Jr.
                                                    Dale A. Evans Jr.




                                               12


83178626
